Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 1, 2003, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant worked for the United States Postal Service as a rural mail carrier. As part of his job, he was required to have a reliable and safe personal vehicle which passed his employer’s inspection. He was terminated from his position when he failed to report to work with a vehicle that met the employer’s standards after having been given a reasonable opportunity to do so. The Unemployment Insurance Appeal Board denied his claim for unemployment insurance benefits on the ground that he lost his employment through misconduct, prompting this appeal.
It is well settled that the failure to comply with an employer’s reasonable rules can constitute misconduct disqualifying one from receiving unemployment insurance benefits (see Matter of Mills [Unisource Worldwide—Commissioner of Labor], 7 AD3d 845 [2004]; Matter of Volat [Sweeney], 238 AD2d 630 [1997]). Here, it was not unreasonable for the employer to require mail carriers to have reliable vehicles to deliver the mail and the Board rationally found that claimant failed to comply with this requirement. Accordingly, we find no reason to disturb the Board’s decision.
Cardona, P.J., Mercure, Crew III, Peters and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.